CORRECTED NOTICE OF ALLOWABILITY
	The purpose of this Corrected Notice of Allowability is to consider the Information Disclosure Statement filed 13 November 2014.  The claims are still allowable over the prior art and reasons for allowance are repeated below for convenience.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2, 5, 7, and 15-26 are allowed.
	Applicants have amended the claims to overcome the 112 rejections for indefiniteness by deleting the term “substantially”, thus the rejections are withdrawn.
Applicant’s arguments, see Remarks, filed 04 January 2021, with respect to claims 2, 5, 7, and 15-26 have been fully considered and are persuasive. 
In addition to Applicant’s arguments, the following is an examiner’s statement of reasons for allowance:  the closest prior art of record, known by Muratoglu et al. (US Serial No. 2004/0156879), teaches a method of forming a cross-linked ultra high molecular weight polyethylene (UHMWPE), comprising the steps of, in a preferred embodiment, blending vitamin E (vitamin E is dissolved in ethanol, then dry-blended [Ex1, 3; 0084]) with UHMWPE powder, consolidating the mixture, irradiating with gamma or e-beams, machining the cross-linked UHMWPE, package, and sterilize the machined component [Fig.4, 4].  
Muratoglu et al. fails to explicitly disclose a step of heating after consolidating (i.e. preheating a consolidated UHMWPE) at a temperature that is above room temperature to 130°C; fails to explicitly teach a dose rate of at least about 18 Mgy/h with an absorbed dose of at least 95 kGy; and wherein the crosslinked UHMWPE blend has a swell ratio of less than about 3.5.  Muratoglu et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught generic method of forming a crosslinked UHMWPE, to the specific claimed method of forming a crosslinked UHMWPE, having each of the method steps as required by the instant application, with sufficient specificity.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 28 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 7846376, 7863348, 8673202, 8129440, 8178594, 8669299, and 8664290 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767